— Order, Supreme Court, New York County (Cahn, J.), entered January 28,1981 granting defendants’ motions to dismiss the amended complaint as to the claim of unfair competition and directing the entry of judgment in favor of defendants with respect to said claim, and granting defendants’ motions to dismiss the amended complaint as to the claim of appropriation of trade secrets, without prejudice to plaintiff serving a second amended complaint, is unanimously affirmed, with costs. We construe the court’s dismissal of the unfair competition claim as relating to the claim (abandoned by plaintiff on this appeal) of passing off defendant Globe’s books as those of plaintiff. As there is no appeal by defendants, we do not consider whether the last sentence of CPLR 3211 (subd [e]) governing leave to replead had been complied with. Concur — Kupferman, J. P., Sullivan, Markewich and Silverman, JJ.